DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
“1. An air purifier consisting essentially of:
a case, which has one side formed with a single air inlet, the other side formed with an air outlet, and
a lower surface formed with a coupling recess;
a filter, which is mounted to the other side of the case;
a support part, which is coupled to the coupling recess wherein the support part is formed on the lower surface of the case to support the case, and wherein the coupling recess includes a rotating body connected so that the case rotates; and
a rudder, which is connected to an upper surface of the case and adjusts a direction so that the case rotates according to a wind direction.” Emphasis added. 

The limitation of “the other time” lacks antecedent basis. It is pointed out here that a case could have multiples sides depending on the shape of the case, for example, a rectangular case could have 6 sides, as all of the surfaces forming the rectangle counts as one side. 
For the purpose of examination, the term the other side is interpreted as “a second side.” 
Claims 2–7 are indefinite as they depend on claim 1. 
Claim 7 recites: 
“7. The air purifier of claim 1, wherein the lower surface is a flat planar surface with coupling recess extends continuously from air inlet to air outlet.” Emphasis added. 

Claim 7 is indefinite because it is unclear if the term “coupling recess” in claim 7 is the same as the coupling recess in claim 1. Claim 7 is also indefinite because it is unclear if the terms “air inlet” and “air outlet” are the same as the “air inlet” and “air outlet” recited in claim 1. Additionally, it is pointed out that claim 7 could have two different interpretation with the way it is construction, one can interpreted that the coupling recess to be extending continuously form the air inlet to the air outlet. Another interpretation is that the flat planar surface extends from the inlet to the outlet. Although the applicant has clarified that claim 7 should be interpreted according to the latter interpretation, the examiner encourages the applicant to clarify in claim 7.  
For the purpose of examination, claim 7 is interpreted as:
“7. The air purifier of claim 1, wherein the lower surface is a flat planar surface the air inlet to the air outlet, the flat planar surface comprises the coupling recess.”

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The claims are rejected as follows:
Claims 1, 3 and 5–7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katayama, JP 06221632 (“Katayama”)1.
Regarding claim 1:
The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. MPEP 2111.03(Ⅲ). “Absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, ‘consisting essentially of’ will be construed as equivalent to ‘comprising.’” MPEP 2111.03(III). Here, the applicant does not explicitly disclose what the basic and novel characteristics actually are in the instant specification or claims. Spec. dated Feb. 04, 2019 (“Spec.”) and claims dated Mar. 30, 2021 (“Claims”). Therefore, for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." MPEP 2111.03(Ⅲ). 
Katayama discloses the claimed limitation of an air purifier (Katayama’s ventilating device as shown in Fig. 6) consisting essentially of (this term is interpreted to be “comprising of” as discussed above): Katayama Fig. 6:
a case (Katayama’s hood A), which has one side formed with a single air inlet (the opening located at the bottom of Katayama’s hood A), a second side formed with an air outlet (Katayama’s exhaust opening 2 formed on a second side of Katayama’s hood A), Katayama, Fig. 6, [0005], and
a lower surface formed with a coupling recess (the recess is where Katayama’s rotating device B is located and the recess is formed on the lower surface of hood A); Id.
a filter (Katayama’s mesh lattice 5), which is mounted to the second side of the case (where the exhaust opening 2 located); Id. 
a support part (Katayama’s gantry C), which is coupled to the coupling recess (via rotating device B), wherein the support part C is formed on the lower surface of the case A to support the case A, and wherein the coupling recess includes a rotating body B connected so that the case rotates; Id. at Fig. 6, [0005]; and
a rudder (Katayama’s wind direction protection plate D), which is connected to an upper surface of the case A and adjusts a direction so that the case rotates according to a wind direction. Id.

    PNG
    media_image1.png
    392
    430
    media_image1.png
    Greyscale

Regarding claim 3:
Katayama discloses the claimed invention of the air purifier of claim 1, wherein the rotating body rotates 360° (Katayama discloses that its hood A is freely rotatable). Katayama Fig. 6, p. 3. 
Regarding claim 5:
Katayama teaches that the coupling recess is formed at a point of about 10% of a vertical length of the upper surface of the case A in a direction of the air inlet in a center of the lower surface of the case A (see annotated Fig. 6 below). Therefore, Katayama’s range falls within the range required by claim 5. MPEP 2131.03(I).

    PNG
    media_image2.png
    578
    761
    media_image2.png
    Greyscale

Regarding claim 6:
Katayama teaches the claimed limitation of the air purifier of claim 1, wherein the filter 5 covers the air outlet 2 of said case A. Katayama Fig. 6. 
Regarding claim 7:
Katayama teaches the claimed limitation of the air purifier of claim 1, wherein the lower surface is a flat planar surface extends continuously from the air inlet to the air outlet, the flat planar surface comprises the coupling recess (Katayama’s lower surface is a flat planar surface, the solid surface of the lower surface that is not covered by the coupling recess extends form the inlet to the outlet 2). Katayama Fig. 6

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims are rejected as follows:
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being obvious over Katayama in view of Kwon et al., CN 206229102 U (“Kwon”)2. 
Regarding claim 2:
Katayama does not disclose the claimed invention of the air purifier of claim 1, wherein the filter is a roll filter, includes one pair of rollers mounted to an upper portion and a lower portion of an end portion of the other side of the case, and is wound around the roller.
Similar to Katayama, Kwon is directed to an air filter that are used to trap fine dust. Kwon Fig. 4, p. 3. Additionally, Kwon teaches a roller type filter 31 (Kwon Fig. 4, p. 3) with one pair of rollers (drum 33, Kwon Fig. 4, p. 3) mounted to an upper portion (first support sheet material 13, Kwon, Fig. 4, p. 3) and a lower portion (second support sheet material 14, Kwon, Fig. 4, p. 3). Kwon further teaches that the roll filter is wound around the roller (ends curling of the filter element, Kwon Fig. 4, p. 1). Furthermore, Kwon teaches that roller type filter has the benefits of improved air filter efficiency, extended replacement cycle of built-in filter, and ease of use. Kwon p. 1. It would have been obvious to modify Katayama’s filter 5 to be a roller type filter as disclosed by Kwon for the benefits of improved air filter efficiency, extended replacement cycle of built-in filter and ease of use. Kwon p. 1. With this modification, Kwon’s roller type filter would be covering Katayama’s air outlet of the case A. 
Regarding claim 4:
Katayama teaches the claimed invention of the air purifier of claim 1, wherein the rudder D includes a rudder body part and a rudder wing part (see Katayama’s annotated Fig. 6 below), a portion from one side to the other side of a lower end of the rudder body part is connected from a center portion of the case to the other side of the case (lower end of direction detection plate D is connected to the connects from a center portion of Katayama’s case A to the other side of Katayama’s case A). 
Katayama does not disclose that a curvature of a lower end of one side of the rudder wing part facing the roller is the same as a curvature of the roller. However, as discussed in claim 2, it would have been obvious to modify Katayama’s filter 5 to be Kwon’s roller type filter 31 for the benefits disclosed above. With this modification, it is well within the ambit of one of ordinary skill in the art to cut a notch at the lower end of one side of Katayama’s direction detection plate D facing Kwon’s drum 33 to accommodate Kwon’s drum 33, which would give the same curvature for the direction detection plate D and Kwon’s drum 33 around the matching area.

    PNG
    media_image3.png
    598
    799
    media_image3.png
    Greyscale


Response to Arguments
Prosecution is reopened. The instant invention is rejected in view of Katayama. Details are provided above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Timmis et al., US 8,413,527 B2 (“Timmis”)
Andrews, Jr, US 7,111,521 B1 (“Andrews, Jr”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER K MICHENER/Supervisory Patent Examiner, Art Unit 1776                                                                                                                                                                                                        
/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Katayama is located in the record as the 9-page Foreign Reference dated Sep. 4, 2020. Katayama’s corresponding machine translation is located in the record as the 8-page Non-Patent Literature dated Sep.04, 2020.  The examiner relies on the machine translation for text interpretation and the original document for figure interpretation.
        2 Kwon is located in the record as the 9-page Foreign Reference dated Sep. 04, 2020. Kwon’s corresponding machine translation is located in the record as the 5-page Non-Patent Literature dated Sep. 04, 2020. The examiner relies on the machine translation for text interpretation and the original document for figure interpretation.